Citation Nr: 0019624	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis with 
fatigue and a history of cholelithiasis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	B. B., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and G. P. B.




REMAND

The veteran had active service from February 1968 to February 
1972.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 1999 at which time it was 
remanded for further development.  

Among the actions requested was the procurement of reports of 
treatment by medical care providers who had treated the 
veteran for his sarcoidosis since 1997.  Several different 
reports of treatment and evaluation were obtained and 
associated with the claims folder, but for some reason, were 
not made the subject of a supplemental statement of the case. 

Also, the RO was to schedule the veteran for an examination 
by a physician other than the one who examined him in May 
1999 to determine the current nature and extent of his 
sarcoidosis.  The claims folder contains a compensation and 
pension examination request worksheet indicating that an 
examination was ordered for the veteran on June 12, 2000.  
The examination was to focus on chronic fatigue syndrome.  

In a communication dated June 22, 2000, the veteran's wife, 
who also serves as his representative, indicated to an 
individual at the VA outpatient clinic in Winston-Salem, 
North Carolina, that she was writing to confirm the gist of a 
telephone conversation that day in which she informed the 
individual that the veteran would be out of town on July 5, 
2000, the date on which he was apparently scheduled for a 
medical examination.  She indicated that "you informed me 
that I would receive a notice of the re-scheduled exam."  
There is no indication from the record that the veteran was 
given another date for the examination.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims (Court) held that "where...the remand orders 
of the Board...are not complied with, the Board itself errs 
in failing to ensure compliance."  Id.  This case was 
previously remanded in part in order to afford the veteran an 
examination in which to determine the nature and extent of 
his sarcoidosis.  It appears from the available evidence that 
the RO was provided with sufficient opportunity to postpone a 
scheduled July 5, 2000, examination to a later date, but it 
does not appear that the action of rescheduling the 
examination took place.  There is no indication of any 
failure to cooperate on the part of the veteran.

The undersigned notes that, at the time of an April 13, 2000, 
visit with a private physician, it was noted that the 
veteran's sarcoidosis was gradually improving with the use of 
Plaquenil.  Arrangements were being made for a follow-up 
referral to "East Carolina."  Plans were apparently in the 
works for "pulmonary function tests and some blood work 
fairly soon.  We will F/U with  him as needed."  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be contacted and 
asked to provide information as to any 
treatment, inpatient or outpatient, VA or 
private, he has received for his 
sarcoidosis since April 2000.  The RO 
should then take all necessary steps to 
obtain any such records and associate 
them with the claims folder.

2.  The veteran should then be accorded 
an examination by a physician other than 
the physician who examined him in May 
1999, and a physician knowledgeable in 
the area of sarcoidosis, if available, to 
determine the current nature and extent 
of his sarcoidosis.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to 
examination.  All appropriate 
consultations and diagnostic studies are 
to be accomplished.  The examiner should 
record pertinent complaints and clinical 
findings and provide an opinion as to 
whether adequate pathology is present to 
support the level of each subjective 
complaint, to include the veteran's 
complaint of fatigue.  The examiner 
should offer an opinion as to the degree 
of impairment attributable to the 
sarcoidosis and state whether or not the 
sarcoidosis can be disassociated from any 
chronic fatigue syndrome. The complete 
rationale for any opinion expressed 
should be provided.

3.  Following the completion of all 
requested development, the RO should 
review the claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no action unless otherwise notified.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



